Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 02/07/2021. 
Claim 4 have been cancelled and claims 5-7 have been added per preliminary amendments filed 05/27/2021.
Claims 1-3 and 5-7 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lenovo, et al. (“Backhaul link initial selection”, 3GPP TSG-RAN WG2 NR AH1807 Meeting, R2-1810245, Montreal, Canada, 2nd-6th July 2018), hereinafter (“Lenovo_R2-1810245”).
The above NPL is provided in the IDS filed 02/07/2021.

Claim 1
Lenovo_R2-1810245 discloses An Integrated Access and Backhaul (IAB) node that communicates over a radio interface, the IAB node comprising: processing circuity (section 2 in pg.1, observation 1, IAB node connects as a UE to core network; figure 2 in pg.2, showing IAB nodes 1-3, each inherently comprising one or more processors) configured to 
perform cell selection or cell reselection based on whether a corresponding cell is associated with an IAB donor or the IAB node, wherein a hop number is defined for each of the IAB donor and the IAB node (section 2 in pg.2, discussion under proposal 2, It is necessary to design a criterion of backhaul link initial selection for both in-coverage 1AB node and out-of-coverage IAB. Generally, the following assistant information can be helpful for the IAB node to determine which backhaul link should be selected: - Latency information e.g. the number of hops to reach the [AB donor , etc., if latency information and load information can be broadcasted by IAB node, then that information can be used to assist other IAB node to perform the IAB node selection. In the best efforts, the IAB node will choose the suitable IAB node which has shorter latency, lower load or some tradeoffs based on its own traffic needs. In order to guarantee the channel quality of backhaul link, network should restrict the IAB node connection if the channel quality is worse than a configured threshold which can be broadcasted by IAB node or IAB donor). 
The feature “the hop number of the IAB donor is "0"” is obvious in view of the teachings of Lenovo_ R2-1810245. In particular, Lenovo_ R2-1810245 teaches: the IAB node will choose the suitable IAB node which has shorter latency, etc., network should restrict the IAB node connection if the channel quality is worse than a configured threshold which can be broadcasted by IAB node or IAB donor, as quoted above. That is, to guarantee the shortest latency and the best channel quality, the connection to the donor IAB should be direct or via an IAB that is connected directly to the donor IAB, e.g. zero hops therebetween. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the IAB node to restrict selection or reselection to a donor IAB or to an IAB node based on the minimum number of hops, e.g. directly to the donor IAB  or via an IAB node that has zero hops to a donor IAB,  so as to shorten the connection latency and/or to guarantee a threshold channel quality of backhaul link, as suggested by Lenovo_ R2-1810245 above.


The claim represents a method corresponding to the functional steps recited in claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lenovo_R2-1810245 in view of ZTE (“Discussion on IAB node initial access process”, 3GPP TSG RAN WG1, Meeting #93, R1-1806026, Busan, Korea, May 21st-25th, 2018), hereinafter (“ZTE_ R1-1806026”).

Lenovo_ R2-1810245 discloses an Integrated Access and Backhaul (IAB) node that communicates over a radio interface, the IAB node comprising: transmitting circuity (section 2 in pg.1, observation 1, IAB node connects as a UE to core network; figure 2 in pg.2, showing IAB nodes 1-3, each inherently comprising one or more transmitting circuitry) configured to 
perform at least one broadcast [synchronization signal and physical broadcast channel (SS/PBCH) block transmission, the broadcast [SS/PBCH block transmission] being for cell selection or cell reselection, (section 2 in pg.2, discussion under proposal 2, It is necessary to design a criterion of backhaul link initial selection for both in-coverage 1AB node and out-of-coverage IAB. Generally, the following assistant information can be helpful for the IAB node to determine which backhaul link should be selected: - Latency information e.g. the number of hops to reach the [AB donor , etc., if latency information and load information can be broadcasted by IAB node, then that information can be used to assist other IAB node to perform the IAB node selection. In the best efforts, the IAB node will choose the suitable IAB node which has shorter latency, lower load or some tradeoffs based on its own traffic needs. In order to guarantee the channel quality of backhaul link, network should restrict the IAB node connection if the channel quality is worse than a configured threshold which can be broadcasted by IAB node or IAB donor),
 wherein: a hop number is defined for each of the IAB donor and the IAB node (section 2 in pg.2, Latency information e.g. the number of hops to reach the [AB donor , etc., if latency information and load information can be broadcasted by IAB node, then that information can be used to assist other IAB node to perform the IAB node selection).
The feature “the hop number of the IAB donor is "0"” is obvious in view of the teachings of Lenovo_ R2-1810245. In particular, Lenovo_ R2-1810245 teaches: the IAB node will choose the suitable IAB node which has shorter latency, etc., network should restrict the IAB node connection if the channel quality is worse than a configured threshold which can be broadcasted by IAB node or IAB donor, as quoted above. That is, to guarantee the shortest latency and the best channel quality, the connection to the donor IAB should be direct or via an IAB that is connected directly to the donor IAB, e.g. zero hops therebetween. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the IAB node to restrict selection or reselection to a donor IAB or to an IAB node based on the minimum number of hops, e.g. directly to the donor IAB  or via an IAB node that has zero hops to a donor IAB,  so 
Lenovo_R2-1810245 does not disclose the above broadcast is specifically synchronization signal and physical broadcast channel (SS/PBCH) block transmission.
However, ZTE_ R1-1806026 discloses: In the initial process, an IAB node can act as a UE and reuse NR cell searching and selecting process. The main procedure for LAB node initial access including: » Step I -- Receiving SS/PBCH Like a normal UE, IAB node shall try to find neighbor nodes by receiving SS/PBCH. With the cell searching process, the IAB node can detect one or more gNBs and perform rough measurement about the channel conditions between the gNBs and itself, etc. See section 2, steps1-2 in pg.2.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include the latency, load information, etc., of Lenovo_ R2-1810245 in the synchronization signal and physical broadcast channel, which is already broadcasted by the IAB nodes, so as to minimize network signaling and/or minimize modification of, and/or addition to, the signaling channels.

3.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lenovo_R2-1810245 in view of Xiong, et al. (US 2017/0105127 A1), hereinafter (“Xiong”).

Claim 5
Lenovo_R2-1810245 does not expressly disclose [T]he IAB node of claim 1, wherein: a total number of Physical Random Access Channel (PRACH) preamble sequences associated with the cell selection or the cell reselection is "64"; and a number 
However, in the same field of endeavor, Xiong discloses methods for providing a coverage enhancement to a coverage limited device, including determining a received signal strength of a reference signal transmitted from a base station, determining a coverage enhancement based on the determined signal strength, and transmitting a signature sequence of a plurality of signature sequences a first repeated number of times corresponding to the determined coverage enhancement. See abstract. Xiong specifically discloses: PRACH resources can be reserved for or used by MTC devices and other PRACH resources can be reserved for legacy devices. Such a configuration can help reduce a probability of a collision between the legacy devices and the MTC devices, etc., when using a non-overlapping subset of sequences allocated for PRACH resources, as to groups of preamble sequences, the base station processing complexity can remain approximately the same, but at the cost of a possible increase in collisions, etc., information detailing the different repetition levels supported by a particular base station can be broadcast to devices in the coverage area (e.g., cell) of the base station. The different repetition levels supported by a base station can be predefined, as to being configured by the network. Xiong further discloses: PRACH resources 502A-D can be allocated separately with different (e.g., non-overlapping or disjoint) subsets of signature sequences for coverage limited devices with different repetition levels and for legacy devices. FIG. 5 shows an embodiment in which the signature sequences have been split into four subsets, one subset of signature sequences for each of the PRACH resources , in a situation where relatively few devices need coverage enhancement, more signature sequences can be allocated for devices that do not need coverage enhancement (fig.5 and par. 0042; also see par. 0061, receiving a broadcast indicating a plurality of coverage enhancement options available to the UE, wherein each coverage enhancement option includes a plurality of PRACH resource signature sequences split into non-overlapping subsets of signature sequences, one subset of signature sequences for each coverage enhancement option). That is, the available PRACH sequences can be arranged in groups, e, g, based different coverage enhancement requirement and corresponding repetition levels, and further each group can include an optimized number of PRACH sequences based on the required limit number of devices that can be, or need to be,  provided with coverage enhancement as taught by Xiong above.  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions for determining and broadcasting resources for physical random access (PRACH) procedure comprising different groups/subsets of resources each comprising an optimized number of preamble sequences, e.g. 32, 64, or any other desired number based on the available  resources and intended number of contending devices, as taught by  Xiong, so as to provide a variety of coverage level extensions based on the needs of a varying types of contending  devices and their locations and thereby save resources or power of said devices and/or shorten the latency in connecting to the network, for example, as suggested by Xiong. See Xiong, par. 0015.

The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lenovo_R2-1810245 in view of ZTE_ R1-1806026, and further in view Xiong.

Lenovo_R2-1810245 in view of ZTE_ R1-1806026 does not expressly disclose [T]he IAB donor of claim 2, wherein: a total number of Physical Random Access Channel (PRACH) preamble sequences associated with the cell selection or the cell reselection is "64"; and a number of Random Access Preambles in a Random Access Preamble group dedicated for an IAB backhaul use or dedicated for an IAB User Equipment (UE) use is configured by a network.
However, in the same field of endeavor, Xiong discloses methods for providing a coverage enhancement to a coverage limited device, including determining a received signal strength of a reference signal transmitted from a base station, determining a coverage enhancement based on the determined signal strength, and transmitting a signature sequence of a plurality of signature sequences a first repeated number of times corresponding to the determined coverage enhancement. See abstract. Xiong specifically discloses: PRACH resources can be reserved for or used by MTC devices and other PRACH resources can be reserved for legacy devices. Such a configuration can help reduce a probability of a collision between the legacy devices and the MTC devices, etc., when using a non-overlapping subset of sequences allocated for PRACH resources, as to groups of preamble sequences, the base station processing complexity can remain approximately the same, but at the cost of a possible increase in collisions, etc., information detailing the different repetition levels supported by a particular base station can be broadcast to devices in the coverage area (e.g., cell) of the base station. The different repetition levels supported by a base station can be predefined, as to being configured by the network. Xiong further discloses: PRACH resources 502A-D can be allocated separately with different (e.g., non-overlapping or disjoint) subsets of signature sequences for coverage limited devices with different repetition levels and for legacy devices. FIG. 5 shows an embodiment in which the signature sequences have been split into four subsets, one subset of signature sequences for each of the PRACH resources 502A-D. The subsets of signature sequences can include the same number or different numbers of signature sequences. For example, in a situation where relatively few devices need coverage enhancement, more signature sequences can be allocated for devices that do not need coverage enhancement (fig.5 and par. 0042; also see par. 0061, receiving a broadcast indicating a plurality of coverage enhancement options available to the UE, wherein each coverage enhancement option includes a plurality of PRACH resource signature sequences split into non-overlapping subsets of signature sequences, one subset of signature sequences for each coverage enhancement option). That is, the available PRACH sequences can be arranged in groups, e, g, based different coverage enhancement requirement and corresponding repetition levels, and further each group can include an optimized number of PRACH sequences based on the required limit number of devices that can be, or need to be,  provided with coverage enhancement as taught by Xiong above.  


Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure: 
LATHEEF, et al. (US 2021/0259051 A1). See fig.1 and par. 0094: in the 5G standalone network 100a, one or more neighbor nodes (the IAB nodes) may directly connected to the IAB donor 106 and one or more IAB nodes may be connected indirectly to the IAB donor 106. Further, one or more JAB nodes 104 can also be connected to the IAB donor 106 with a higher number of hops than other IAB nodes. In such a scenario, the IAB node 104 can connect to the IAB donor 106 via a path with minimal hops using measurements. The measurements can be measurements of a radio link between the IAB donor 104 (attached as the UE) attempting startup and the other IAB node. Further, the IAB node 104 can perform the cell reselection or the cell reselection evaluation based on the hop count, wherein smaller the hop count, the better is the cell evaluation, etc., the hop count/configurations of number of hops and the measurement evaluation can be carried over a cell broadcast such as RMSI or the like.
Therefore, LATHEEF, et al. reads at least on claims 1 and 3, and may further be combined with ZTE and/or Xiong and thereby further reads on claims 2 and 5-7.

HONG (US 2020/0413457 A1). See pars. 0143-0146, in selecting/reselecting a cell included in the received cell list, the IAB node may select/reselect a cell considering whether each cell is provided by the donor base station or the number of hops to the donor base station. Specifically, upon performing the operation for cell selection/reselection, the IAB node may consider (adding or subtracting), as a cell selection criterion (or cell reselection criterion/cell ranking criterion), including one or more of information for indicating whether the corresponding cell is a cell provided by the donor base station or the adjustment parameter/offset/scaling value according to the number of hops to the donor base station, etc., one or more information of the above-described donor base station cell list, cell list of the other IAB node, parameters (e.g., information for indicating whether it is a cell provided by the donor base station, information for indicating the number of hops to the donor base station, and additional parameters) for IAB node cell selection/cell reselection, and initial configuration parameters of the IAB node may be broadcast via system information for the cell where the IAB node is provided or the cell provided by the donor base station.


Han, et al. (US 2009/0011762 A1). See par. 0058, The random access preamble is used for request of uplink radio resources. One sequence index corresponds to one opportunity. A UE randomly selects any one of sequence sets and thus informs a BS of the existence of the UE, or performs an operation such as scheduling request or bandwidth request. A random access procedure is a contention-based procedure. Thus, collision may occur among UEs. To reduce the collision among the UEs in the random access procedure, the number of random access preambles in the set needs to be large enough. For example, if the random access preambles are configured by using Equation 1, there are 31 opportunities. If the random access preambles are configured by using the definition of the sequence S3, there are 62 opportunities.
Therefore, Han, et al teaches that different number of preamble sequences can be configured so as to optimize collisions among the contending devices in the random access procedure, and thereby optimize latency in connecting to the network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641